IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 197 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
WILLIAM JONES,                               :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.